                                                    Entered on Docket
                                                    October 27, 2020
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     JONATHAN DOOLITTLE (Bar No. 290638)The following constitutes the order of the Court.
 2   Four Embarcadero Center, 22nd Floor         Signed: October 27, 2020
     San Francisco, CA 94111-5998
 3   Telephone:    415.983.1000
     Facsimile:    415.983.1200
 4   Email:        jonathan.doolittle@pillsburylaw.com
 5   GOLDBERG KOHN LTD.
     DAVID E. MORRISON
 6   david.morrison@goldbergkohn.com             ______________________________________________
     JEREMY M. DOWNS                             Roger L. Efremsky
 7   jeremy.downs@goldbergkohn.com               U.S. Bankruptcy Judge
     55 East Monroe Street, Suite 3300
 8   Chicago, IL 60603
     Telephone:     312.201.4000
 9   Facsimile:     312.332.2196
     Email:         david.morrison@goldbergkohn.com
10   Email:         jeremy.downs@goldbergkohn.com
     Attorneys for Defendants Wells Fargo Bank, National Association
11

12                          IN THE UNITED STATES BANKRUPTCY COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
14

15                                                            Case No. 20-40990-RLE
     In re:
16                                                            Chapter 7
     FAIRN & SWANSON, INC.,
17                                                            Honorable Roger L. Efremsky
              Debtor.
18                                                            Adversary Proceeding Case No. 20-
                                                              04034-RLE
19   DIAGEO BRANDS BV, DIAGEO SCOTLAND
     LIMITED, and DIAGEO NORTH AMERICA,                       Chapter 7
20   INC.,
                                                              ORDER GRANTING MOTION
21            Plaintiffs,                                     FOR JUDGMENT ON THE
                                                              PLEADINGS, OR, IN THE
22    v.                                                      ALTERNATIVE, SUMMARY
                                                              JUDGMENT
23   LOIS I. BRADY, as Trustee for the Chapter 7 estate
     of FAIRN & SWANSON, INC., and WELLS                      Date: October 22, 2020
24   FARGO BANK, NATIONAL ASSOCIATION                         Time: 11:00 a.m.
                                                              Place: By video
25            Defendants.                                     Judge: The Honorable Roger L.
                                                              Efremsky
26

27

28
                                                                                      4841-7388-1296.v2
     Case: 20-04034         Doc# 29   Filed: 10/27/20   Entered: 10/27/20 10:55:25    Page 1 of 2
 1          Upon consideration of the Defendant’s Motion for Judgment on the Pleadings, or in the

 2   alternative, Summary Judgment filed by Wells Fargo Bank, National Association (Adv. Proc.
 3
     Docket No. 7) (the "Wells Fargo Motion for Judgment on the Pleadings"), which motion Lois I.
 4
     Brady, as Chapter 7 Trustee of the above-captioned Fairn & Swanson, Inc. bankruptcy estate
 5
     joined, and Plaintiff’s Opposition and Countermotion filed by Diageo Brands BV, Diageo Scotland
 6
     Limited, and Diageo North America, Inc. (Adv. Proc. Docket No. 17) ("Diageo's Counter-
 7

 8   Motion"), and for good cause shown,

 9          IT IS HEREBY ORDERED that:
10             1. Wells Fargo's Motion for Judgment on the Pleading is hereby Granted;
11
               2. The Court enters judgment in favor of Defendants Wells Fargo Bank, National
12
                   Association and Lois I. Brady, as Trustee for the Chapter 7 estate of Fairn &
13
                   Swanson, Inc., and against Plaintiffs Diageo Brands BV, Diageo Scotland Limited,
14

15                 and Diageo North America, Inc. on the Adversary Complaint;

16             3. Diageo's Counter-Motion is hereby Denied; and

17             4. The Court’s oral ruling is incorporated by reference as if set forth in full.
18

19   APPROVED AS TO FORM:
20   ROCHELLE MCCULLOUGH, LLP

21
     By:
22
     /s/ Andrew E. Jillson, pro hac vice
23   Andrew E. Jillson
     Attorneys for Diageo Brands BV, Diageo North America,
24   Inc., and Diageo Scotland Limited

25
                                                *** END OF ORDER***
26

27

28                                                  -2-
                                                                                           4841-7388-1296.v2
     Case: 20-04034     Doc# 29      Filed: 10/27/20      Entered: 10/27/20 10:55:25       Page 2 of 2
